DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 14 January 2019, and the preliminary amendments received on 31 May 2019.  This communication is the first action on merits.  The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 1 has been amended.
Claims 2-20 are new.
Claims 1-20 are currently pending and have been examined.

Priority
This application 16/247,246 filed on 14 January 2019 claims priority as a continuation of US non-provisional patent application 13/596,497 filed on 28 August 2012, which is a division of US non-provisional patent application 12/928,254 filed on 6 December 2010, and US provisional patent application 61/266,996 filed on 4 December 2009.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 30 January 2019, 10 April 2019, 22 October 2019, and 10 November 2020 have been acknowledged by the Office.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 

Claim Objections
Claims 1, 10, 19 are objected to because of the following informalities.  Appropriate correction is required.
Claims 1, 10, 19:
Claims 1, 10, and 19 each include the limitation “after receiving the transport request of the first customer, select an available driver from a plurality of available drivers to transport the first customer based, at least in part, on a current location of a mobile computing device of the selected driver, the current location determined based on location data determined by a driver application executing on the mobile computing device of the selected driver”, in which ‘the current location’ is likely referring to ‘a current location of a mobile computing device of the selected driver’ which directly proceeds this in the same limitation.  However, since claim 1 / 10 / 19 also previously recites another ‘current location’ in the limitation “determining a current location of a first mobile computing device of a first customer”, the Office recommends amending the highlighted limitation above in each to clarify that this is referring to the current location of the mobile computing device of the selected driver to preclude any possibility of indefinite interpretation regarding this term in the respective claims (e.g. after receiving the transport request of the first customer, select an available driver from a plurality of available drivers to transport the first customer based, at least in part, on a current location of a mobile computing device of the selected driver, the current location of the mobile computing device of the selected driver determined based on location data determined by a driver application executing on the mobile computing device of the selected driver).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20:
The term "popular" in claims 1, 3, 10, 12, and 19 is a relative term which renders the claims (and dependent claims 2, 4-9, 11, 13-18, and 20) indefinite.  The term "popular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Applicant’s specification ¶[0072-75], ¶[0105] discusses popular customer pickup and/or drop off locations, however it does not provide a standard measurement or threshold for what designates a pickup location as either popular or not popular.  At best, the specification only provides that there is an association with historical and/or real-time information from the log of recorded vehicle transport which may identify popular spots in a region (see specification ¶[0073-75]).  For the purpose of examination, ‘popular’ pickup locations (claims 1, 10, 19) and a ‘popular’ drop-off location (claims 3, 12) will be interpreted as locations either commonly visited by other users (i.e. popular with others) or repeatedly visited by the same user (i.e. popular with same user), based on historical data.
Claims 2, 11:
The term "recent" in claims 2 and 11 a relative term which renders the claims indefinite.  The term “recent" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Applicant’s specification ¶[0105] discusses that a map may identify a recent customer drop-off location, however it does not provide a standard measurement or threshold for what designates a location as recent or not recent.  For the purpose of examination, a ‘recent’ drop-off location will be interpreted as a location that was a historic customer destination / drop off location during a defined period observing previous customer destinations / drop offs. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20:
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1-9 recite a system; claims 10-18 recite a method; and claims 19-20 recite a non-transitory computer-readable medium.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 1-20 recite an abstract idea. Independent claims 1, 10, and 19 recite: based on the location information received from customers over a duration of time, determining a set of popular pickup locations in a given geographic region; determining a current location of a first customer based on location data determined by a customer; to the customer, generat[ing] a presentation that identify one or more popular pickup locations of the set of popular pickup locations on a map; receiving a transport request of the first customer, wherein the transport request specifies a popular pickup location of the one or more popular pickup locations where the customer is to be picked up; after receiving the transport request, selecting an available driver from a plurality of available drivers to transport the first customer based, at least in part, on a current location of the selected driver, the current location determined based on location data determined by the selected driver; monitoring the selected driver traveling to the popular pickup location specified by the transport request of the customer, location information of the available driver determined by the selected driver; and based on monitoring the selected driver; to the customer, includ[ing] with the presentation information corresponding to an estimated time of arrival of the selected driver to the popular pickup location specified by the transport request of the first customer.
determining a set of popular pickup locations…; determining a current location of a first customer…; generating a presentation that identify one or more popular pickup locations…; selecting an available driver from a plurality of available drivers to transport the first customer based in part on a current location of the selected driver…; monitoring the selected driver…; including with the presentation information corresponding to an estimated time of arrival of the selected driver... are methods of organizing human activities.  For instance, the claims are similar to a ride sharing dispatcher identifying popular pickup locations based on obtained data and recommending popular pickup locations to a potential requestor, receiving a request for a popular pickup location, selecting an available nearby driver / vehicle to service the request based on vehicle locations, and informing the requestor when the driver will arrive. Other than reciting generic computer components, such as one or more processors, one or more memory resources to store a set of instructions, first mobile computing device, customer application executing on the first mobile computing device, a location-aware resource of the first mobile computing device, mobile computing device of selected driver, a driver application executing on the mobile computing device, one or more networks, and non-transitory computer-readable medium that stores instructions nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. commercial interactions, business relations, managing personal behavior or relationships or interactions between people) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
Second, the limitations of determining a set of popular pickup locations…; determining a current location of a first customer…; selecting an available driver from a plurality of available drivers to transport the first customer based in part on a current location of the selected driver…; monitoring the selected driver… as drafted are a processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting one or more processors, one or more memory resources to store a set of instructions, first mobile computing device, customer application executing on the first mobile determining a set of popular pickup locations in the context of the claims encompasses a person manually evaluating historic location data to judge which locations are popular; determining a current location of a first customer / driver in the context of this claims encompasses a person (driver / customer) observing their current surroundings, and/or (the dispatcher) observing and judging location information (e.g. ‘location data’ is presented to a person who confirms / deduces a current location); selecting an available driver in the context of the claims encompasses evaluating and judging which driver to assign; monitoring the selected driver in the context of the claims encompasses observing a driver’s status.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an observation, evaluation, judgement) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.  
The mere recitation of generic computer components (e.g. one or more processors, one or more memory resources to store a set of instructions, first mobile computing device, customer application executing on the first mobile computing device, a location-aware resource of the first mobile computing device, mobile computing device of selected driver, a driver application executing on the mobile computing device, one or more networks, and non-transitory computer-readable medium that stores instructions) does not take the claims out of methods of the organizing human activities or mental processes grouping. Accordingly, the claim(s) recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1, 10, and 19 as a whole merely describe how to generally ‘apply’ the concepts of organizing human activities and mental processes in a computer environment.  The claimed computer components (i.e. one or more processors, one or more memory resources to store a set of instructions, first mobile computing device, customer 
Next, the additional element of reciting mobile computing devices (e.g. a plurality of mobile computing devices of customers, a first mobile computing device of a first customer, a mobile computing device of the selected driver) in the limitations does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. mobile), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Hence, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of communicating and its step of communicating, over one or more networks, with a plurality of mobile computing devices of customers to receive location information from the plurality of mobile computing devices of customers are recited at a high level of generality (i.e. as a general means of gathering data for determining popular pickup locations), and amounts to mere data gathering and transmitting data, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the networks, mobile computing devices (generic computers, general computer component) are only being used as a tool in the communicating / receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding communicating or receiving more than using computers as a tool.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of providing in the steps of providing, over the one or more networks, data to the first mobile computing device…; providing, over the one or more networks, data to 
While identified above in Step 2A Prong One, note that generating in the limitation to cause the customer application executing on the first mobile computing device to generate a presentation that identify one or more popular pickup locations of the set of popular pickup locations on a map is recited at a high level of generality (i.e. a general means of outputting the determined popular locations), and amounts to mere outputting of data, which is a form of extra-solution activity.  See MPEP 2106.04(d) and 2106.05(g). Furthermore, the mobile computing device, customer application (general purpose / generic computer, general computer component) is only being used as a tool in the providing and generating, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding generating more than using computers as a tool. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
While identified above in Step 2A Prong One, note that receiving in the step of receiving, over the one or more networks, a transport request of the first customer is recited at a high level of generality (i.e. a general means of receiving data used for subsequent selection of an available driver), and also amounts to the extra-solution activity of data gathering which is not a practical application.  See MPEP 2106.04(d) and 2106.05(g). Furthermore, the network (general computer component) is only being used as a tool in the receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f).  Note that there are no particular technical steps regarding receiving more 
Next, the additional element of transmitting in the limitation of wherein the transport request is transmitted from the first mobile computing device is recited at a high level of generality (i.e. a general means of transmitting data associated with the customer request), and amounts to mere transmitting data, which is a form of extra-solution activity.  See MPEP 2106.04(d) and 2106.05(g). Furthermore, the mobile computing device (general purpose / generic computer) is only being used as a tool in the transmitting, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding transmitting more than using computers as a tool. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of receiving and its step of receiving location information of the mobile computing device of the available driver is recited at a high level of generality (i.e. as a general means of gathering data for monitoring the selected driver), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the mobile computing device (generic / general-purpose computer) is only being used as a tool in the receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
While identified above in Step 2A Prong One, note that including with the presentation in the limitation to cause the customer application executing on the first mobile computing device to include, with the presentation, information corresponding to an estimated time of arrival of the selected driver to the popular pickup location specified by the transport request of the first customer is recited at a high level of generality (i.e. a general means of outputting and presenting data associated with monitoring the driver), and also amounts to the extra-solution activity of outputting data which is not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the customer application, mobile computing device (general computer components, generic computer) are only being used as a tool in the 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (e.g. one or more networks, a plurality of mobile computing devices of customers / first mobile computing device / mobile computing device of selected driver, customer application); adding high-level extra-solution and/or post-solution activities (e.g. data gathering, transmitting data, outputting data); and applying the invention to a field of use (e.g. mobile computing). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors, one or more memory resources to store a set of instructions, first mobile computing device, a customer application executing on the first mobile computing device, a location-aware resource of the first mobile computing device, mobile computing device of selected driver, a driver application executing on the mobile computing device, one or more networks, and non-transitory computer-readable medium that stores instructions to perform determining, generating, selecting, monitoring, including amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). Furthermore, see the Applicant’s specification ¶[0023], ¶[0039-40] describing the use of the processors, memory, and computer readable medium at such a high level that 
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element regarding mobile computing devices does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. mobile computing). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h).  See MPEP 2106.05(h). Furthermore, see the Applicant’s specification ¶[0020] describing the additional element of mobile computing devices as commercially available, and note the background of the Applicant’s Specification ¶[0003] demonstrating the well-understood, routine, conventional nature of using cell phones in the industry including to dispatch drivers and monitor fares. Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding communicating are recited at a high level of generality (i.e. a general means of gathering data for determining popular pickup locations), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP Symantec), sending messages over a network (OIP Techs), gathering statistics (OIP Techs). Also, see the Applicant’s specification ¶[0070-71] describing the additional element of communicating (collecting) customer device data at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars of communicating to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding providing are recited at a high level of generality (i.e. a general means of transmitting the determined popular location data, transmitting data associated with monitoring the driver), and amounts to mere transmitting data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computers (i.e. networks, mobile computing device, and customer application) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these providing steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. transmitting data), representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), using a telephone for image transmission (TLI Communications), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), creating output data Return Mail), presenting offers (OIP Techs). Hence, these limitations do not provide an inventive concept.
Next, as discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the elements regarding generating and including with the presentation are recited at a high level of generality (i.e. a general means of outputting the determined popular locations; a general means of outputting and presenting data associated with monitoring the driver), and amount to mere outputting data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. customer application, first mobile computing device) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these generating a presentation / including with a presentation steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. outputting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular creating output data (Return Mail), presenting offers (OIP Techs). Also, see the Applicant’s specification ¶[0105] describing the element of generating a map with popular locations at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical particulars to satisfy 35 USC 112(a).  See the Applicant’s specification ¶[0051] describing the element notifying a customer of a driver’s estimated time of arrival at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical particulars to satisfy 35 USC 112(a).  
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the receiving and transmitting the transport request are recited at a high level of generality (i.e. a general means of receiving data used for subsequent selection of an available driver), and amount to mere data gathering and transmitting data, which are forms of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). Hence, these limitations do not provide an inventive concept.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the receiving location information of the driver are recited at a high level of generality (i.e. as a general means of gathering data for monitoring the selected driver), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. mobile computing device) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Hence, these limitations do not provide an inventive concept.
The claims do not improve another technology or technical field.  Note that ‘mobile transportation arrangement and monitoring’ is not a technical field per se. Instead the claims represent a generic implementation of organizing human activities and  mental processes ‘applied’ by generic / general 
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1, 10, 19, and further considering the addition of dependent claims 2-9, 11-18, and 20. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claims 2-3, 11-12: First, the limitations to provide, over the one or more networks using the one or more network interfaces, data to the first mobile computing device is an additional element recited at a high level of generality and amounts to the extra-solution activity of transmitting data, which does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. The processors and networks merely represent using a generic / general-purpose computer Symantec), using a telephone for image transmission (TLI Communications), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), creating output data (Return Mail), presenting offers (OIP Techs). Second, the limitation to cause the customer application executing on the first mobile computing device to identify a recent / popular customer drop-off location on the map generated on the first mobile computing device is further directed to a method of organizing human activity (i.e. managing personal behavior or relationships or interactions between people) as described in the independent claim. The recitation of the customer application, and first mobile computing device are recited at a high level of generality and amount to ‘applying’ the abstract idea on a generic computers.  Also note that this identify[ing] limitation is recited at a high level of generality and amounts to extra-solution outputting data, which does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B; and also represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular creating output data (Return Mail), presenting offers (OIP Techs).Third, the limitation wherein the transport request of the first customer specifies the recent / popular drop-off location as where a corresponding transport of the customer is to end merely narrows the previously recited abstract idea limitations.  Hence, these limitations do not meaningfully integrate the judicial exceptions into a practical application, or significantly more than an abstract idea.
Dependent claims 4, 13, 20: First, the limitations to provide, over the one or more networks using the one or more network interfaces, data to the first mobile computing device is an additional element recited at a high level of generality and amounts to the extra-solution activity of transmitting data, which does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. The processors and networks merely represent using a generic / general-purpose computer as a tool. Furthermore, this providing step is also claimed at a high level of generality, and/or as an insignificant extra-solution activity that represents computer functions that the courts have recognized as Symantec), using a telephone for image transmission (TLI Communications), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), creating output data (Return Mail), presenting offers (OIP Techs). Second, the limitation to enable the customer application executing on the first mobile computing device to generate the presentation that includes the map, (at best) merely narrows the previously recited abstract idea limitations, since enabling limitations only allow for the possibility of the functions to occur and are not sufficient to convey patentable weight (i.e. this provided data is used to generate the map). The recitation of the customer application executing on the first mobile computing device is a generic computer / general computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer. Also note that generating the presentation is recited at a high level of generality and amounts to extra-solution outputting data, which does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B; and also represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular creating output data (Return Mail), presenting offers (OIP Techs). Hence, these limitations do not meaningfully integrate the judicial exceptions into a practical application, or significantly more than an abstract idea.
Dependent claims 5, 15: The limitation to predict, based at least in part on the location information received from the plurality of mobile computing devices of customers, a response time for a driver of the plurality of available drivers to respond to the transport request of the first customer is further directed to a method of organizing human activity (i.e. managing personal behavior or relationship or interaction between people) / mental process (i.e. evaluation, judgement) as described in the independent claim. The recitation of one or more processors is a computer recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 6, 16: First, the limitations to provide, over the one or more networks using the one or more network interfaces, data to the first mobile computing device is an additional element recited at a high level of generality and amounts to the extra-solution activity of transmitting data, which does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. The processors and networks merely represent using a generic / general-purpose computer as a tool. Furthermore, this providing step is also claimed at a high level of generality, and/or as an insignificant extra-solution activity that represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), using a telephone for image transmission (TLI Communications), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), creating output data (Return Mail), presenting offers (OIP Techs).  Second, the limitation to cause the customer application executing on the first mobile computing device to include information corresponding to the predicted response time with the presentation is further directed to a method of organizing human activity (i.e. managing personal behavior or relationships or interactions between people) as described in the independent claim. The recitation of the one or more processors and one or more networks are recited at a high level of generality and amount to ‘applying’ the abstract idea on a generic computers.  Also note that this includ[ing] in the presentation limitation is recited at a high level of generality and amounts to extra-solution outputting data, which does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B; and also represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular creating output data (Return Mail), presenting offers (OIP Techs). Hence, these limitations do not meaningfully integrate the judicial exceptions into a practical application, or significantly more than an abstract idea.
Dependent claims 7, 14: The limitation wherein the presentation is interactive to enable the first customer to provide an input to transmit the transport request of the first customer is recited at a high level of generality and amounts to extra-solution activities of data gathering and transmitting data, which do not provide integration into a practical application in Step 2A or provide an inventive concept in Step Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Hence, these limitations do not meaningfully integrate the judicial exceptions into a practical application, or significantly more than an abstract idea.
Dependent claims 8, 17: The limitations to determine an expected travel time for the transport request of the first customer (claim 8) and determining an expected travel time for the transport request of the first customer based at least in part on the location information communicated by the plurality of mobile computing devices of customers (claim 17) are further directed to a method of organizing human activity (i.e. managing personal behavior or relationships or interactions between people) / mental process (i.e. evaluation, judgement) as described in the independent claim. The recitation of one or more processors is a computer recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 9, 18: First, the limitations to provide, over the one or more networks using the one or more network interfaces, data to the first mobile computing device is an additional element recited at a high level of generality and amounts to the extra-solution activity of transmitting data, which does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. The processors and networks merely represent using a generic computer / general computer component as a tool. Furthermore, this providing step is also claimed at a high level of generality, and/or as an insignificant extra-solution activity that represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), using a telephone for image transmission (TLI Communications), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), creating output data (Return Mail), presenting offers (OIP Techs).  Second, the limitation to cause the customer application executing on the first mobile computing device to include information corresponding to the expected Return Mail), presenting offers (OIP Techs). Hence, these limitations do not meaningfully integrate the judicial exceptions into a practical application, or significantly more than an abstract idea.
Therefore claims 1, 10, 19, and the dependent claims 2-9, 11-18, and 20 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-20 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4, 10, 13-14, 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application publication 2009/0216600 A1 to Hill in view of US patent publication 6,356,838 B1 to Paul.
Claim 1:
Hill, as shown, teaches the following:
A computing system, comprising: 
one or more network interfaces (Hill ¶[0016-17], ¶[0021] details a network environment with multiple network interfaces with the computing devices); 
one or more processors (Hill ¶[0016-17], ¶[0021], ¶[0024-25] details computing devices, mobile computing devices, server); and
one or more memory resources to store a set of instructions (Hill ¶[0025], ¶[0099-101] details memory and programs);
wherein the one or more processors execute the set of instructions to:
communicate, over one or more networks using the one or more network interfaces, with a plurality of mobile computing devices of customers to receive location information from the plurality of mobile computing devices of customers (Hill Fig 1, ¶[0018], ¶[0020] details the user mobile computing devices transmitting their location coordinates to the service via the network);
Hill does not explicitly state, but Paul teaches the following:
based on the location information received from a set of mobile computing devices of the plurality of mobile computing devices of customers over a duration of time, determine a set of popular pickup locations in a given geographic region (Paul col 3 ln 33-43, col 6 ln 14-36 details passengers select pickup locations from their wireless devices, and identifying the pickup points that were frequently chosen by other similar passengers, and past recent pickup points of the current user);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include based on the location information received from a set of mobile computing devices of the plurality of mobile computing devices of customers over a duration of time, determine a set of popular pickup locations in a given geographic region as taught by Paul with the teachings of Hill, with the motivation of “convenient, efficient allocation of personal transportation and other on-demand transportation resources” (Paul col 2 ln 8-11).  In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include based on the location information received from a set of mobile computing devices of the plurality of mobile computing devices of customers over a duration of time, determine a set of popular pickup locations in a given geographic region as taught by Paul in the system of Hill, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Hill (in view of Paul) also teaches the following:
determine a current location of a first mobile computing device of a first customer based on location data determined by a customer application executing on the first mobile computing device, the customer application determining the location data by using a location-aware resource of the first mobile computing device (Hill Fig 4, ¶[0018], ¶[0020], ¶[0056], ¶[0087] details the requesting user mobile device transportation application on the mobile device, and automatically determining the location of the mobile computing device using GPS and transmitting this information to the transport transaction service);
Paul (of Hill in view of Paul) also teaches the following:
provide, over the one or more networks using the one or more network interfaces, data to the first mobile computing device to cause the customer application executing on the first mobile computing device to generate a presentation that identify one or more popular pickup locations of the set of popular pickup locations on a map (Paul Fig 2, col 3 ln 33-43, col 6 ln 14-36, col 6 ln 43-48 details presenting a number of pre-selected pickup points in a given area which may be frequently chosen (i.e. popular) on a map for the requesting customer to select); 
receive, over the one or more networks using the one or more network interfaces, a transport request of the first customer (Paul Fig 2, col 2 ln 56-59, col 3 ln 26-33 details receiving the transportation request over the network from the customer’s device), 
wherein the transport request of the first customer is transmitted from the first mobile computing device and specifies a popular pickup location of the one or more popular pickup locations where the customer is to be picked up (Paul col 3 ln 40-44, col 6 ln 14-36, col 6 ln 43-48 details the selected frequently chosen (i.e. popular) pickup points are provided to the requesting customer, the requesting customer selects a pickup point, and pickup points are provided on a map);
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Hill (in view of Paul) also teaches the following:
after receiving the transport request of the first customer, select an available driver from a plurality of available drivers to transport the first customer based, at least in part, on a current location of a mobile computing device of the selected driver (Hill ¶[0028], ¶[0031-32] details after receiving the customer’s request, 
the current location determined based on location data determined by a driver application executing on the mobile computing device of the selected driver (Hill ¶[0020], ¶[0028], ¶[0037], ¶[0091] details the driver location is determined by the GPS in the driver’s device which transmits its location to the transport transaction service and the application for the transportation services);
Hill (in view of Paul, applying that the requested pick-up location is the selected popular pickup location per Paul above) teaches the following:
monitor the selected driver traveling to the popular pickup location specified by the transport request of the first customer by receiving location information of the mobile computing device of the available selected driver, as determined by the driver application executing on the mobile computing device of the selected driver (Hill ¶[0020], ¶[0037-38], ¶[0091] details using the driver mobile device GPS location that is transmitted to the service to monitor the driver’s approach to the starting point and the driver uses the application for transport transaction services); and
With respect to the following:
based on monitoring the selected driver, provide, over the one or more networks using the one or more network interfaces, data to the first mobile computing device to cause the customer application executing on the first mobile computing device to include, with the presentation, information corresponding to an estimated time of arrival of the selected driver to the popular pickup location specified by the transport request of the first customer.
Hill, as shown in ¶[0018], ¶[0020], ¶[0037], ¶[0085] details the customer monitoring the selected driver over the network on their mobile computing device application including viewing the driver’s progress on a map as he/she approaches, and ¶[0034] details that the customer is presented an agreed upon arrival time of the selected driver to the pickup location; but does not explicitly state that the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include based on monitoring the selected driver, provide, over the one or more networks using the one or more network interfaces, data to the first mobile computing device to cause the customer application executing on the first mobile computing device to include, with the presentation, information corresponding to an estimated time of arrival of the selected driver to the popular pickup location specified by the transport request of the first customer as taught by Paul in the system of Hill (in view of Paul), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 4:
	Hill in view of Paul, as shown above, teach the limitations of claim 1.  Hill also teaches the following:
wherein the one or more processors execute the set of instructions to provide, over the one or more networks using the one or more network interfaces, data to the first mobile computing device to enable the customer application executing on the first mobile computing device to generate the presentation that includes the map (Hill ¶[0018], ¶[0020], ¶[0037] details providing the requesting customer a map on their mobile device).
EXAMINER’S NOTE: Note that enabling as recited in the claim limitations only allow the possibility of functions to occur and is not sufficient to convey the described functions (i.e. the customer application executing on the first mobile computing device to generate the presentation that includes the map).  To ensure this part of the limitation has patentable weight, the Office recommends amending this limitation to 
Claim 10:
	Claim 10 recites substantially similar limitations as claim 1 and therefore claim 10 is rejected under the same rationale and reasoning presented above for claim 1.
Claim 13:
	Claim 13 recites substantially similar limitations as claim 4 and therefore claim 13 is rejected under the same rationale and reasoning presented above for claim 4.
Claim 14:
	Hill in view of Paul, as shown above, teach the limitations of claim 13.  Hill also teaches the following:
wherein the presentation is interactive to enable the first customer to provide an input to transmit the transport request of the first customer (Hill Fig 4, ¶[0012], ¶[0027-28], ¶[0056] details entering the request inputs into the mobile device interface).
EXAMINER’S NOTE: Note that enabling as recited in the claim limitations only allow the possibility of functions to occur and is not sufficient to convey the active method step of the described functions (i.e. a first customer providing an input to transmit the request of the first customer).  To ensure this part of the limitation has patentable weight, the Office recommends amending this limitation to state this portion of the limitation as an active method step (e.g. wherein the presentation is interactive; and receiving, by the first customer, an input using the presentation to transmit the transport request).
Claim 19:
	Claim 19 recites substantially similar limitations as claim 1 and therefore claim 19 is rejected under the same rationale and reasoning presented above for claim 1.
Claim 20:
.

Claims 2-3, and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application publication 2009/0216600 A1 to Hill in view of US patent publication 6,356,838 B1 to Paul, as applied to claims 1 and 10 above, and further in view of US patent application publication 2007/0073477 A1 to Krumm et al.
Claim 2:
	Hill in view of Paul, as shown above, teach the limitations of claim 1. With respect to the following:
wherein the one or more processors execute the set of instructions to provide, over the one or more networks using the one or more network interfaces, data to the first mobile computing device to cause the customer application executing on the first mobile computing device to identify a recent customer drop-off location on the map generated on the first mobile computing device, and 
wherein the transport request of the first customer specifies the recent drop-off location as where a corresponding transport of the customer is to end.
Hill, as shown in ¶[0018-20], ¶[0028], ¶[0037], details providing data to the first mobile device customer application over the network to present a map, and specifying an end point for the drop-off (destination) location for the transport request; but does not explicitly state providing data to the customer application that identifies a recent customer drop-off / destination location on the map, and the end point is a recent drop-off / destination.  However, Krumm teaches these remaining features, providing data over the network to a mobile device interface to identify recent destination locations of the user (including destinations in which they had entered a building, i.e. ‘dropped off’ outside a vehicle) to display on a map as predicted destinations in which the user may be traveling, and then the user may select one of the predicted, recent destinations and use this for location based services (i.e. transport request, per Hill) (Krumm ¶[0031-32], ¶[0034], ¶[0049-51], ¶[0081], ¶[0101]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide over the one or more networks using the one or more network interfaces, data to the first mobile KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 3:
	Hill in view of Paul, as shown above, teach the limitations of claim 1. With respect to the following:
wherein the one or more processors execute the set of instructions to provide, over the one or more networks using the one or more network interfaces, data to the first mobile computing device to cause the customer application executing on the first mobile computing device to identify a popular customer drop-off location on the map generated on the first mobile computing device, and 
wherein the transport request of the first customer specifies the popular drop-off location as where a corresponding transport of the customer is to end.
Hill, as shown in ¶[0018-20], ¶[0028], ¶[0037], details providing data to the first mobile device customer application over the network to present a map, and specifying an end point for the drop-off (destination) location for the transport request; but does not explicitly state providing data to the customer application that identifies a popular customer drop-off / destination location on the map, and the end point 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide over the one or more networks using the one or more network interfaces, data to the first mobile computing device to cause the customer application executing on the first mobile computing device to identify a popular customer drop-off location on the map generated on the first mobile computing device, and the customer specifies the popular drop-off location as where a corresponding transport of the customer is to end as taught by Krumm with the teachings of Hill in view of Paul, with the motivation to “facilitate probabilistically predicting destination(s)” and “utilize the identified destinations and/or routes to provide relevant information to a user” (Krumm ¶[0006], ¶[0009]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include providing over the one or more networks using the one or more network interfaces, data to the first mobile computing device to cause the customer application executing on the first mobile computing device to identify a popular customer drop-off location on the map generated on the first mobile computing device, and the customer specifies the popular drop-off location as where a corresponding transport of the customer is to end as taught by Krumm in the system of Hill in view of Paul, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 11:

Claim 12:
	Claim 12 recites substantially similar limitations as claim 3 and therefore claim 12 is rejected under the same rationale and reasoning presented above for claim 3.

Claims 5-7, and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application publication 2009/0216600 A1 to Hill in view of US patent publication 6,356,838 B1 to Paul, as applied to claims 1 and 10 above, and further in view of US patent application publication 2002/0034292 A1 to Tuoriniemi et al.
Claim 5:
	Hill in view of Paul, as shown above, teach the limitations of claim 1.  With respect to the following:
wherein the one or more processors execute the set of instructions to predict, based at least in part on the location information received from the plurality of mobile computing devices of customers, a response time for a driver of the plurality of available drivers to respond to the transport request of the first customer.
Hill, as shown in ¶[0018], ¶[0020], ¶[0028-29] details obtaining location information from a plurality of mobile computing devices of customers that place requests, predicting a driver of a plurality of drivers is able to respond to a customer’s transport request at a desired pickup time including automatically receiving the location information from the requesting device (which is one of the plurality of mobile computing devices of customers), and identifying a driver that is available to respond to the request; highly suggesting but does not explicitly state predicting based at least in part on the location information received from the plurality of mobile computing devices of customers, a response time for a driver of the plurality of available drivers to respond to the transport request of the first customer.  To the extent that Hill may not explicitly state this, Tuoriniemi teaches this limitation, continuously receiving location information from customer and driver mobile computing devices regarding transport matches and new match updates with a goal of matching the closest customers and drivers, confirming the match 
It would have been obvious to one of ordinary skill in the art at the time of the invention to predict, based at least in part on the location information received from the plurality of mobile computing devices of customers, a response time for a driver of the plurality of available drivers to respond to the transport request of the first customer as taught by Tuoriniemi with the teachings of Hill in view of Paul, with the motivation to “match[] user-entered demand and user-entered supply” (Tuoriniemi ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include predicting based at least in part on the location information received from the plurality of mobile computing devices of customers, a response time for a driver of the plurality of available drivers to respond to the transport request of the first customer as taught by Tuoriniemi in the system of Hill in view of Paul, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 6:
	Hill in view of Paul in view of Tuoriniemi, as shown above, teach the limitations of claim 5.  Tuoriniemi also teaches the following:
wherein the one or more processors execute the set of instructions to provide, over the one or more networks using the one or more network interfaces, data to the first mobile computing device to cause the customer application executing on the first mobile computing device to include information corresponding to the predicted response time with the presentation (Tuoriniemi ¶[0035], ¶[0071] details presenting the map and estimated arriving time of the driver’s taxicab on the customer’s mobile device user interface).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include providing over the one or more networks using the one or more network interfaces, data to the first mobile KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 7:
	Hill in view of Paul in view of Tuoriniemi, as shown above, teach the limitations of claim 6.  Hill also teaches the following:
wherein the presentation is interactive to enable the first customer to provide an input to transmit the transport request of the first customer (Hill Fig 4, ¶[0012], ¶[0027-28], ¶[0056] details entering the request inputs into the mobile device interface).
EXAMINER’S NOTE: Note that enabling as recited in the claim limitations only allow the possibility of functions to occur and is not sufficient to convey the configured functionality of the described elements (i.e. a customer providing an input to transmit the request of the first customer).  To ensure patentable weight of these features, the Office recommends amending this limitation to such that there is ‘configured to’ language describing the feature of receiving a first customer input to transmit the request (e.g. wherein the presentation is interactive, and further configured to receive, by the first customer, an input to transmit the transport request).
Claim 15:
	Claim 15 recites substantially similar limitations as claim 5 and therefore claim 15 is rejected under the same rationale and reasoning presented above for claim 5.
Claim 16:
	Claim 16 recites substantially similar limitations as claim 6 and therefore claim 16 is rejected under the same rationale and reasoning presented above for claim 6.

Claims 8-9, and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application publication 2009/0216600 A1 to Hill in view of US patent publication 6,356,838 B1 to Paul, as applied to claims 1 and 10 above, and further in view of US patent application publication 2006/0059023 A1 to Mashinsky.
Claim 8:
	Hill in view of Paul, as shown above, teach the limitations of claim 1.  With respect to the following:
wherein the one or more processors execute the set of instructions to determine an expected travel time for the transport request of the first customer.
Hill, as shown in ¶[0028], ¶[0033] details determining drivers that are expected to be able to service a request and travel to a pickup at the requested pickup time, and the driver accepting the pickup time, highly suggesting but not explicitly stating determining an expected travel time (i.e. a driver current location to the pickup location) for the transport request of the first customer.  However, Mashinsky teaches this limitation estimating the route distance and travel time of the trip requested by the customer, estimating the travel time of a car that is en-route for a request, and estimating travel time based on historical traffic data, the distance information, GPS, weather, and other means (Mashinsky ¶[0029-30], ¶[0036]).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the one or more processors execute the set of instructions to determine an expected travel time for the transport request of the first customer as taught by Mashinsky with the teachings of Hill in view of Paul, with the motivation to provide a “more efficient scheme for matching supply and demand for taxi and car service” (Mashinsky ¶[0023]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the one or more processors execute the set of instructions to determine an expected travel time for the transport request of the first customer as taught by Mashinsky in the system of Hill in view of Paul, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 9:
	Hill in view of Paul in view of Mashinsky, as shown above, teach the limitations of claim 9.  Mashinsky also teaches the following:
wherein the one or more processors execute the set of instructions to provide, over the one or more networks using the one or more network interfaces, data to the first mobile computing device to cause the customer application executing on the first mobile computing device to include information corresponding to the expected travel time for the transport request of the first customer (Mashinsky ¶[0024], ¶[0029-30], ¶[0036] details providing the projections of the travel times to the customer, and presentation is delivered through a customer interface of a wireless mobile application).
Claim 17:
	Hill in view of Paul, as shown above, teach the limitations of claim 1.  With respect to the following:
determining an expected travel time for the transport request of the first customer based at least in part on the location information communicated by the plurality of mobile computing devices of customers.
Hill, as shown in ¶[0028], ¶[0033] details determining drivers that are expected to be able to service a request and travel to a pickup at the requested pickup time, and the driver accepting the pickup time; and Fig 1, ¶[0018], ¶[0020], ¶[0028] details obtaining location information communicated by a plurality of mobile computing devices of customers both automatically and via requests; but does not explicitly state determining an expected travel time for the transport request of the first customer based at least in part on the location information communicated by the plurality of mobile computing devices of customers.  However, Mashinsky teaches this limitation estimating the route distance and travel time of the trip requested by the customer, estimating the travel time of a car that is en-route for a request, and estimating travel time based on historical traffic data, the distance information (which the estimated route distance may include combined shared requests each with different origin data, i.e. requests by the plurality of customer mobile devices communicating location information), GPS, weather, and other means (Mashinsky ¶[0024], ¶[0029-30], ¶[0036]).
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 18:
	Claim 18 recites substantially similar limitations as claim 9 and therefore claim 16 is rejected under the same rationale and reasoning presented above for claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                           
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628